bDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 04/28/2020. 
3.	Claims 1-10 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa et al. (Pub No: 2017/0285997 A1) in view of Dreier et al. (Pub No: US 2018/0095871 A1).

Regarding claim 1. Stabrawa teaches a multi-controller storage system using a non-volatile memory express over remote direct memory access protocol, the multi-controller storage system (Stabrawa [0050][0052] multiple storage controller 
a host, comprising a main memory for storing application data, the host transferring the application data from the main memory through a remote direct memory access protocol (Stabrawa [0062][ 0086] Storage device with memory interpreted as a host, comprising a main memory for storing application data, transfer data from memory through data transfer protocol, Remote Direct Memory Access (RDMA)) ; and
a storage apparatus ( Stabrawa [0057] storage device), comprising:
a first controller, comprising a first processor, a first memory, a first remote connector and a first local connector, the first processor being electrically coupled to the first memory, the first remote connector and the first local connector, wherein data transmission between the first remote connector and the host are performed through the remote direct memory access protocol (Stabrawa [0084] [0086] Fig 1 , Client controllers, with memory and processor as shown in Fig 3 interpreted as a first processor, a first memory, a first remote connector and a first local connector are in the communication interface in the client interpreted as the first local connector as shown in Fig 4, where RDMA (remote direct memory access) protocol are implemented in the communication interfaces) ;
a second controller, comprising a second processor, a second memory and a second local connector, the second processor being electrically coupled to the second memory and the second local connector (Stabrawa [0061] 

a non-volatile memory, electrically coupled to the first controller and the second controller and accessible to the first processor and the second processor (Stabrawa [0052][0073] non-volatile storage media, such as flash memory, phase change memory as shown in Figure 2 coupled with storage controller and memory controller accessing processors interpreted as first and second controller),
wherein the first local connector is electrically coupled to the second local connector (Stabrawa [0282] the memory controller with a bus interpreted as first local connector, are electrically coupled to the interconnect with components of the memory appliance interpreted as second local connector).
Stabrawa does not teach the second processor transmits space indicator information representing a location of a reserved space in the second memory to the first controller through the second local connector and the first local connector; when the host transmits a data write command to the first controller and the first controller assigns the data write command to the second controller; and the first controller transmits the space indicator information to the first remote connector and controls the first remote connector to use the remote direct memory access protocol to make the application data transferred from the host to the second memory through the first remote connector, the first local connector and the second local connector in sequence and written into the reserved space in the second memory.
 the second processor transmits space indicator information representing a location of a reserved space in the second memory to the first controller through the second local connector and the first local connector ( Dreier [0081] [0093] processor device with primary and secondary controller as shown in Fig 1 A and 1B interpreted as the second processor and first controller through the second local connector and the first local connector, transmit address-space location of block of reserved memory in the storage unit to the controllers ); and when the host transmits a data write command to the first controller and the first controller assigns the data write command to the second controller ( Dreier [0036] Fig 1 A , send the write request to the primary controller, such as storage array controller 110A, may serve as the primary controller and a second controller, such as storage array controller 110B interpreted as data write command to the first controller and the first controller assigns the data write command to the second controller), 
the first controller transmits the space indicator information to the first remote connector and controls the first remote connector to use the remote direct memory access protocol to make the application data transferred from the host to the second memory through the first remote connector, the first local connector and the second local connector in sequence and written into the reserved space in the second memory (Dreier [0081][0134] Fig 4 a primary controller with link in Fig 1 A, interpreted as the first controller transmits the space indicator information to the first remote connector and controls the first remote connector send a address space identifier information to remote storage through storage controllers and provide services 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stabrawa by incorporating the teachings of Dreier.
Doing so the storage controllers utilizes the fast write memory within or across storage devices to journal in progress operations to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system. A recalculated version of random access memory content is transferred after a storage controller is determined that an operation is fully committed across the storage system, or when fast-write memory on the device is reached a certain used capacity, or after a certain amount of time, to ensure improve safety of the data or to release addressable fast-write capacity for reuse. 

Regarding claim 2. Stabrawa and Dreier teach the multi-controller storage system according to claim 1, and Dreier further teaches wherein the first processor and the second processor are operable with programs using a non-volatile memory express protocol( Dreier [0026] [0119] Non-Volatile Memory Express (NVMe) over Fabrics interpreted as programs using a non-volatile memory express protocol).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stabrawa by incorporating the teachings of Dreier.



Regarding claim 3. Stabrawa and Dreier teach the multi-controller storage system according to claim 1, and Dreier further teaches wherein the first processor, the second processor, the first remote connector, the first local connector and the second local connector are electronic devices complying with peripheral component interconnect express standard( Dreier [0026] [0119] Non-Volatile Memory Express (NVMe) over Fabrics interpreted as electronic device complying with peripheral component interconnect express standard).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stabrawa by incorporating the teachings of Dreier.
Doing so the storage controllers utilizes the fast write memory within or across storage devices to journal in progress operations to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system.


Regarding claim 4. Stabrawa and Dreier teach the multi-controller storage system according to claim 1, and Stabrawa further teaches wherein the second controller further comprises a second remote connector electrically coupled to the second processor, wherein data transmission between the second remote connector and the host are performed through the remote direct memory access protocol (Stabrawa [0077] [0083] [0084] Fig 3 , controller with interface and memory, executed by the processor interpreted as second controller, comprising a second processor, a second memory and a second local connector).

Regarding claim 5. Stabrawa and Dreier teach the multi-controller storage system according to claim 4, and Dreier further teaches wherein the second remote connector is an electronic device complying with peripheral component interconnect express standard( Dreier [0026] [0119] Non-Volatile Memory Express (NVMe) over Fabrics interpreted as electronic device complying with peripheral component interconnect express standard).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stabrawa by incorporating the teachings of Dreier.
Doing so the storage controllers utilizes the fast write memory within or across storage devices to journal in progress operations to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system.


Regarding claim 6. Stabrawa teaches storage apparatus using a non-volatile memory express over remote direct memory access protocol and adapted to be used for receiving application data from a host, the storage apparatus(Stabrawa [0050][0052] multiple storage controller with memory based on the Remote Direct Memory Access (RDMA) protocol) comprising: 
a first controller, comprising a first processor, a first memory, a first remote connector and a first local connector, the first processor being electrically coupled to the first memory, the first remote connector and the first local connector, wherein data transmission between the first remote connector and the host are performed through a remote direct memory access protocol (Stabrawa [0084] [0086] Fig 1 , Client controllers, with memory and processor as shown in Fig 3 interpreted as a first processor, a first memory, a first remote connector and a first local connector are in the communication interface in the client interpreted as the first local connector as shown in Fig 4, where RDMA (remote direct memory access) protocol are implemented in the communication interfaces);
a second controller, comprising a second processor, a second memory and a second local connector, the second processor being electrically coupled to the second memory and the second local connector(Stabrawa [0061] 
Fig 3, memory controller , processor, the interconnect , and the memory interpreted as second controller and processor, a second memory and a second local connector may be directly or indirectly coupled); and
a non-volatile memory, electrically coupled to the first controller and the second controller and accessible to the first processor and the second processor(Stabrawa [0052][0073] non-volatile storage media, such as flash memory, phase change memory as shown in Figure 2 coupled with storage controller and memory controller accessing processors interpreted as first and second controller), wherein the first local connector is electrically coupled to the second local connector(Stabrawa [0282] the memory controller with a bus interpreted as first local connector, are electrically coupled to the interconnect with components of the memory appliance interpreted as second local connector).
Stabrawa does not teach the second processor transmits space indicator information representing a location of a reserved space in the second memory to the first controller through the second local connector and the first local connector; and when the host transmits a data write command to the first controller and the first controller assigns the data write command to the second controller, the first controller transmits the space indicator information to the first remote connector and controls the first remote connector to use the remote direct memory access protocol to make the application data transferred from the host to the second memory through the first remote connector, the first local connector and the second local connector in sequence and written into the reserved space in the second memory.
However Dreier teaches the second processor transmits space indicator information representing a location of a reserved space in the second memory to the first controller through the second local connector and the first local connector( Dreier [0081] [0093] processor device with primary and secondary when the host transmits a data write command to the first controller and the first controller assigns the data write command to the second controller( Dreier [0036] Fig 1 A , send the write request to the primary controller, such as storage array controller 110A, may serve as the primary controller and a second controller, such as storage array controller 110B interpreted as data write command to the first controller and the first controller assigns the data write command to the second controller), the first controller transmits the space indicator information to the first remote connector and controls the first remote connector to use the remote direct memory access protocol to make the application data transferred from the host to the second memory through the first remote connector, the first local connector and the second local connector in sequence and written into the reserved space in the second memory(Dreier [0081][0134] Fig 4 a primary controller with link in Fig 1 A, interpreted as the first controller transmits the space indicator information to the first remote connector and controls the first remote connector send a address space identifier information to remote storage through storage controllers and provide services through some number of network interfaces utilize the fast write memory within the storage devices through a using RDMA remote direct memory access protocol to transfer data from memory).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stabrawa by incorporating the teachings of Dreier.


Regarding claim 7. Stabrawa and Dreier teach the storage apparatus according to claim 6, and Dreier further teaches wherein the first processor and the second processor are operable with programs using a non-volatile 
memory express protocol( Dreier [0026] [0055] Non-Volatile Memory Express (NVMe) over Fabrics interpreted as programs using a non-volatile memory express protocol).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Stabrawa by incorporating the teachings of Dreier.
Doing so the storage controllers utilizes the fast write memory within or across storage devices to journal in progress operations to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system.

Regarding claim 8. Stabrawa and Dreier teach the storage apparatus according to claim 6, and Dreier further teaches wherein the first processor, the second processor, the first remote connector, the first local connector and the second local connector are electronic devices complying with peripheral component interconnect express standard( Dreier [0026] [0055] Non-Volatile Memory Express (NVMe) over Fabrics interpreted as electronic devices complying with peripheral component interconnect express standard).

Regarding claim 9. Stabrawa and Dreier teach the storage apparatus according to claim 6, and Stabrawa further teaches wherein the second controller further comprises a second remote connector electrically coupled to the second processor, wherein data transmission between the second remote connector and the host are performed through the remote direct memory access protocol (Stabrawa [0077] [0083] [0084] Fig 3 , controller with interface and memory, executed by the processor interpreted as second controller, comprising a second processor, a second memory and a second local connector).

Regarding claim 10. Stabrawa and Dreier teach the storage apparatus according to claim 9, and Dreier further teaches wherein the second remote connector is an electronic device complying with peripheral component interconnect express standard ( Dreier [0026] [0119] Non-Volatile Memory Express (NVMe) over Fabrics interpreted as electronic device complying with peripheral component interconnect express standard).

Doing so the storage controllers utilizes the fast write memory within or across storage devices to journal in progress operations to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455